        Case: 1:18-cv-00231-SA-DAS Doc #: 1 Filed: 12/11/18 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

MISSISSIPPI SILICON HOLDINGS, LLC, §
                                   §
      Plaintiff,                   §
                                   §                                           1:18cv231-SA-DAS
v.                                 §                    CIVIL ACTION NO.____________
                                   §
AXIS INSURANCE COMPANY,            §
                                   §
                                   §
      Defendant.                   §


                               AXIS INSURANCE COMPANY’S
                                  NOTICE OF REMOVAL

        Defendant AXIS Insurance Company hereby removes this case from the Circuit Court of

Tishomingo County, Mississippi to the United States District Court for the Northern District of

Mississippi, Aberdeen Division, pursuant to 28 U.S.C. §§ 1441(a) and 1332, and would

respectfully show the Court as follows:

                                            PARTIES

        1.      Plaintiff Mississippi Silicon Holdings, LLC (“Mississippi Silicon” or “Plaintiff”)

is a for-profit corporation incorporated in the State of Delaware, with its principal place of

business in Burnsville, Mississippi. For purposes of diversity of citizenship, it is a citizen of

Delaware and Mississippi.

        2.      Defendant AXIS Insurance Company (“AXIS”) is an insurance company licensed

to do business in the State of Mississippi, which is incorporated under the laws of Illinois, and

which has its principal place of business in Georgia. For purposes of diversity of citizenship, it

is a citizen of Illinois and Georgia.



03184158
DEFENDANT AXIS INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                          PAGE 1
        Case: 1:18-cv-00231-SA-DAS Doc #: 1 Filed: 12/11/18 2 of 4 PageID #: 2




                              PROCEDURAL BACKGROUND

       3.      On November 7, 2018, Plaintiff Mississippi Silicon filed suit against AXIS in that

certain lawsuit styled Mississippi Silicon Holdings, LLC v. AXIS Insurance Company, Civil

Action No. CV18-0152PT, pending in the Circuit Court of Tishomingo County, Mississippi (the

“State Court Action”).

       4.      AXIS was served with Plaintiff’s Original Complaint (the “Complaint”) and

Summons for the first time on November 13, 2018, via its registered agent for service. A true

and correct copy of the Complaint and the Summons/service of citation, along with the civil

cover sheet and docket sheet for the action, are attached hereto as Exhibit 1, and incorporated

herein by reference.

       5.      In its Complaint, Mississippi Silicon alleges that AXIS breached its contractual

obligations under the terms of a particular crime insurance policy – specifically the Form

referred to as the Privatus Platinum, Policy No. MCN623938/01/2017 (the “Policy”). The

Complaint seeks a declaratory judgment and monetary damages for an alleged breach of contract

in relation to the Policy. Mississippi Silicon made a jury demand in the State Court Action.

                                   BASIS FOR REMOVAL

       6.      This action is removable under 28 U.S.C. § 1441(a) based on the original

jurisdiction conferred on this Court by 28 U.S.C. § 1332(a)(1). This lawsuit is a civil dispute

between citizens of different states. Under 28 U.S.C. § 1332(c)(1), corporations are citizens of

the place in which they are incorporated and the place in which they have their principal place of

business. Here, as noted above, Plaintiff Mississippi Silicon is incorporated in Delaware and has

its principal place of business in Mississippi. Defendant AXIS is incorporated in Illinois and has

its principal place of business in Georgia. There is, and was at all relevant times (including the


03184158
DEFENDANT AXIS INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                          PAGE 2
        Case: 1:18-cv-00231-SA-DAS Doc #: 1 Filed: 12/11/18 3 of 4 PageID #: 3




time of the filing of the State Court Action, service of the Complaint and Summons, and the

filing of this Notice of Removal), complete diversity of citizenship between the two parties.

       7.      The amount in controversy in this lawsuit exceeds $75,000, exclusive of interest

and costs, as evidenced by the Complaint. Plaintiff alleges that the total loss it is seeking in this

lawsuit is $1 million, plus other costs and fees. See Complaint at ¶42 and Prayer for Relief

following such paragraph.

                                             VENUE

       8.      Venue is proper in this Court under 28 U.S.C. § 1441(a) because the district and

division of this Court embrace Tishomingo County, Mississippi, the place where Plaintiff filed

its State Court Action, and under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to Plaintiff’s claim occurred in Tishomingo County, Mississippi.

                                REMOVAL REQUIREMENTS

       9.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b). This Notice of

Removal is filed within thirty days of November 13, 2018, the date AXIS first was served with

the Complaint and Summons, which was the initial pleading setting forth the claim for relief in

the State Court Action. See Exhibit 1. This Notice of Removal is also filed within one year of

the filing of Plaintiff’s action against AXIS on November 7, 2018.

       10.     As required by 28 U.S.C. § 1446(a) and LR5(b), a true and correct copy of the full

court file from the State Court Action is attached as Exhibit 1, and incorporated herein by

reference.

       11.     A copy of this Notice of Removal will be promptly filed with the clerk of the state

court from which the action was removed, and will also be served on Plaintiff by serving its

counsel of record.


03184158
DEFENDANT AXIS INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                             PAGE 3
           Case: 1:18-cv-00231-SA-DAS Doc #: 1 Filed: 12/11/18 4 of 4 PageID #: 4




          12.        By filing this Notice of Removal, AXIS does not intend to waive any defenses it

may have.

          Wherefore, Defendant AXIS Insurance Company requests that the Court accept

jurisdiction over this case for the reasons set forth above, and grant it such other and further

relief to which it has shown itself justly entitled.

                                                 Respectfully submitted,

                                                 S/ RON A. YARBROUGH
                                                 Ron A. Yarbrough (MSB No. 6630)
                                                 ATTORNEY FOR DEFENDANT AXIS
                                                 INSURANCE COMPANY


OF COUNSEL:
BRUNINI LAW FIRM
190 East Capitol Street
Suite 100
Jackson, MS 39201
Telephone: (601) 948-3101
ryarbrough@brunini.com

                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been served to all

counsel listed below on this 11th day of December, 2018, via hand delivery.

John M. Lassiter
Burr & Forman LLP
190 E. Capital Street
Suite M-100
Jackson, MS 39201

                                                 s/ Ron A. Yarbrough
                                                 Ron A. Yarbrough (MSB No. 6630)




03184158
DEFENDANT AXIS INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                            PAGE 4
4838-6246-7458.2/23958/0116/121118
